 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    GRANVILLE WILLIAM SMITH, IV,                      No. No. 2:18-cv-2212 JAM AC P
12                       Petitioner,
13           v.                                         ORDER
14    PEOPLE OF THE STATE OF
      CALIFORNIA,
15
                         Respondent.
16

17          Petitioner has requested a thirty-day extension of time to file an application to proceed in

18   forma pauperis so that he can obtain a certified trust account statement. ECF No. 7. His

19   application is currently due on October 4, 2018. ECF No. 6. Good cause appearing, the request

20   will be granted. However, petitioner is advised that he is not required provide a certified trust

21   account statement because he has already done so. ECF No. 2. Petitioner need only complete

22   and sign the application form and return it to the court. The certification portion of the

23   application does not have to be completed.

24          Accordingly, IT IS HEREBY ORDERED that:

25          1. Petitioner’s request for an extension of time (ECF No. 7) is granted; and

26   ////

27   ////

28   ////
 1          2. Petitioner is granted an additional thirty days, up to November 5, 2018, to file his
 2   application to proceed in forma pauperis.
 3   DATED: October 2, 2018
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
